Title: To George Washington from David Harris, 24 July 1790
From: Harris, David
To: Washington, George



Sir
Baltimore 24th July 1790

It is extremely painful to me, to trouble your Excellency, with a Second application for Office, after the unfortunate fate of my first; Conscious that my disappointment, did not proceed from an Opinion of my incapacity a demerit; I am encouraged once

more to present myself for employment. I cannot Consider myself destitute of a Claim on my Country for an Office, having served in the Army at the earliest, and most dangerous periods, of which I flatter myself your Excellency has some recollection. With submission I wou’d solicit your Excellency, to Confer on me, the Office of Commissioner of Loans for this State, which I presume will be Created, by the Assumption of the State Debts; being Satisfied, that my habits of Life, have fitted me, for the exercise, of the Duties of such an Appointment, and my disposition to serve my Country, I hope will not be doubted—your Excellency will pardon a suggestion, that my private Circumstances wou’d render an employment in the public service particularly Acceptable.
For my Connections in this State, and my Character as a Citizen, I wou’d particularly refer your Excellency, to the Honble Mr Henry & Mr Maclay of the Senate—With the greatest respect I have the Honor to be Your Excellencies Mt Obt Hbe St

David Harris

